Citation Nr: 1512508	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to June 17, 2008 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a decision dated in August 2013, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the portion of the Board decision regarding the issue on appeal be vacated and remanded; a November 2014 Court order granted the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is contended that the Veteran's TDIU should be effective prior to June 17, 2008.  The Veteran claims that an April 2007 request for an increased rating for his service-connected back condition should be construed as an informal claim for TDIU.  Specifically, the claim indicated that "It will not be long before [he] will no longer be able to work" due to his back disability.  The Veteran also submitted medical treatment records showing that he was "unable to work" dated in August 2007.  

A TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration of TDIU is appropriate where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2014).  For the above purpose of one 60 percent disability rating, disabilities resulting from a common etiology will be considered as one disability.  38 C.F.R. § 4.16(b).

The Veteran himself did not mention his unemployability until June 2008.  His earlier April 2007 statement only indicated his fear of future unemployment due to the worsening of his low back disability.  However, a review of the record shows that the Veteran had stopped working in December 2006, and that the Social Security Administration (SSA) had rendered a decision in March 2007 that granted disability benefits based on his back disability.  Records received from the SSA include a Vocational Analysis wherein it was determined that the Veteran was disabled.

The Veteran's combined disability rating at the time relevant to this appeal was 40 percent.  Thus, he did not satisfy the threshold minimum percentage rating requirements for a TDIU.  Where the percentage requirement is not met, but the Veteran is unemployable due to service-connected disability, the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Board, by way of this remand, is referring the issue of entitlement to a TDIU prior to June 17, 2008 to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  If, and only if, the Director has determined that an extraschedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.
Accordingly, the case is REMANDED for the following action:

1. Submit the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation and determination as to the Veteran's unemployability due to service-connected disabilities prior to June 17, 2008.  38 C.F.R. § 4.16(b) (2014).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.

2. Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

